DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Oath/Declaration
2.   The oath/declaration filed on 08/25/2020 is acceptable.
                                                                  Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                              Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 08/25/2020.
                                                              Drawings
5.   The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “wherein the first upper gate electrode has an isolated shape and is connected to the scan line through a contact hole that penetrates through at least one insulating layer located between the first upper gate electrode and the scan line” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 
                                                          Specification
6.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).

                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claims 1 and 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Choi et al., hereafter “Choi” (U.S. Publication No. 2017/0365647 A1) in view of Kim et al., hereafter “Kim” (U.S. Publication No. 2017/0110528 A1).
      Regarding claim 1, Choi discloses a display panel comprising: 
             a substrate (110, Fig. 1); 
             a first thin film transistor (T1) arranged on the substrate (110) and including a first semiconductor layer (130a) and a first gate electrode (G1/125a) (e.g. Fig. 2); 
             a data line (171) arranged on the substrate (110) and extending in a first direction (Y-direction); 

             a second thin film transistor (T2) electrically connected to the data line (171) and including a second semiconductor layer (130b) and a second gate electrode (G2/125b) (e.g. Figs. 2-3); 
              a third thin film transistor (T3) including a third semiconductor layer (130c); 
              a node connection line (174) electrically connecting the first thin film transistor (T1) and the third thin film transistor (T3) (e.g. Fig. 2); and 
               a shield line (106) located between the data line (171) and the node connection line (174) in a plan view (e.g. Fig. 3) and
              wherein the first semiconductor layer (130a) includes a silicon semiconductor, and the third semiconductor layer (130c) includes an oxide semiconductor (para [0078]) Figs. 1-3).
      Choi discloses the features of the claimed invention as discussed above, but does not disclose a first upper gate electrode of the third thin film transistor arranged on the third semiconductor layer and the shield line including the same material as the first upper gate electrode of the third thin film transistor.
     Kim, however, discloses a first upper gate electrode (120) of the thin film transistor (TFT, para [0043]-[0044]) arranged on the semiconductor layer (130, para [0043]) (e.g. Fig. 3).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Choi to provide a 
     Choi and Kim discloses the material of the shield line (106) may include a shield semiconductor layer (126) and a metallic shielding layer (186) (e.g. Fig. 3 and para [0018] and [0071] in Choi) and the upper gate electrode (120) may include a metallic material having low resistance and may include a single layer or a plurality of layers including at least one metal selected from aluminum (Al), platinum (Pt), palladium (Pd), silver (Ag), magnesium (Mg), gold (Au), nickel (Ni), neodymium (Nd), iridium (Jr), chromium (Cr), lithium (Li), calcium (Ca), molybdenum (Mo), titanium (Ti), tungsten (W), and copper (Cu) (e.g. Fig. 2 and para [0044] in Kim).
     Then, Choi and Kim discloses the shield line including the same material as the first upper gate electrode of the third thin film transistor.as claimed.
     Therefore, claim 1 is obviously rendered over Choi and Kim.
      Regarding claim 3, Choi and Kim (citations to Choi unless otherwise noted) discloses wherein the shield line (106) extends in the first direction (Y-direction) (Figs. 3 and 11).
       Regarding claim 4, Choi and Kim (citations to Choi unless otherwise noted) discloses wherein the shield line intersects the scan line in the plan view (Figs. 3 and 11).   
. 
                                          Allowable Subject Matter
8.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 11-20 would be allowed.
         Claims 11-20 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention of a display panel having wherein the first upper gate electrode has an isolated shape and is connected to the scan line through a contact hole that penetrates through at least one insulating layer located between the first upper gate electrode and the scan line, as cited in the independent claim 11.
        Claims 12-20 are directly or indirectly depend on the independent claim 11.
        Claims 2 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose further comprising: a driving voltage line extending in the first direction; and a horizontal driving voltage line extending in the second direction, partially intersecting the driving voltage line, and electrically connected to the driving voltage line, wherein the horizontal driving voltage line and the shield line are connected to each other in a same layer as cited in claim 2 and wherein the node connection line is electrically connected to the third semiconductor layer through a contact hole that is located closer to the first thin film transistor than the scan line in the 
        Claims 9-10 are directly depend on claim 8, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                    Cited Prior Arts
9.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. HEO (U.S. Publication No. 2019/0131370 A1) and Kwak et al. (U.S. Publication No. 2006/0170634 A1).
                                                      Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/PHUC T DANG/Primary Examiner, Art Unit 2892